       Case: 1:19-cv-02062-PAB Doc #: 6 Filed: 11/06/19 1 of 4. PageID #: 22




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Sharon Wilson                                    )
                                                 )
                                                 )
                                                 )
                 Plaintiff,                      )
                                                 )    Case No. 1:19-cv-02062
v.                                               )
                                                 )    Judge Pamela Barker
Xtra Helping Hands Healthcare                    )
Provider, Inc., et al.,                          )    STIPULATION OF SETTLEMENT
                                                 )    AND JOINT MOTION TO EXTEND
                                                 )    TIME FOR DEFENDANTS TO
                                                 )    RESPOND TO COMPLAINT
                                                 )
                Defendants.                      )


       IT IS HEREBY STIPULATED by and between parties hereto through their respective

attorneys that the parties to this lawsuit, Plaintiff, Sharon Wilson (“Plaintiff”), and Defendants,

Xtra Helping Hands Healthcare Provider, Inc. and Dreamer J. Sanders (together, “Defendants”),

have agreed upon the general terms of a settlement to globally resolve this lawsuit, although the

settlement has not yet been finalized in a written agreement. As such, given that Defendants

have not yet responded to Plaintiff’s Complaint, the parties respectfully request that that Court

grant Defendants additional time to answer or otherwise respond to Plaintiff’s Complaint in

order to allow the parties sufficient time to finalize and sign a written settlement agreement. The

parties request a 30-day extension for Defendants to answer or otherwise respond to Plaintiff’s

Complaint, extending the deadline to Monday, December 9, 2019.
       Case: 1:19-cv-02062-PAB Doc #: 6 Filed: 11/06/19 2 of 4. PageID #: 23




       A proposed Order granting Defendants an additional 30 days to respond to Plaintiff’s

Complaint is attached hereto for the Court’s convenience.




                                            Respectfully Submitted,

                                            /s/ Mason A. Pesek
                                            ERIC S. ZELL (0084318)
                                            MASON A. PESEK (0098105)
                                            The Legal Aid Society of Cleveland
                                            1223 West Sixth Street
                                            Cleveland, OH 44113
                                            (216) 861-5873
                                            Fax: (216) 861-5221
                                            mason.pesek@lasclev.org
                                            eric.zell@lasclev.org

                                            EDWARD A. ICOVE (0019646)
                                            Icove Legal Group Ltd.
                                            Terminal Tower, Suite 3220
                                            50 Public Square
                                            Cleveland, Ohio 44113
                                            (216) 802-0000
                                            Fax: (216) 802-0002
                                            ed@icovelegal.com

                                            Attorneys for Plaintiff



                                            /s/ Neil Seigel (by email consent)_
                                            Neil Seigel
                                            24400 Chagrin Boulevard #300
                                            Beachwood, OH 44122
                                            (216) 595-0944
                                            Fax : (216)896-9400
                                            Neil@neilsiegel.com

                                            Attorney for Defendants




                                                2
       Case: 1:19-cv-02062-PAB Doc #: 6 Filed: 11/06/19 3 of 4. PageID #: 24




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Sharon Wilson                                 )
                                              )
                                              )
                                              )
                 Plaintiff,                   )
                                              )     Case No. 1:19-cv-02062
v.                                            )
                                              )     Judge Pamela Barker
Xtra Helping Hands Healthcare                 )
Provider, Inc., et al.,                       )     PROPOSED ORDER GRANTING
                                              )     JOINT MOTION TO EXTEND TIME
                                              )     FOR DEFENDANTS TO RESPOND
                                              )     TO COMPLAINT
                                              )
                Defendants.                   )

       This matter came under consideration upon the parties’ Joint Motion to Extend Time for

Defendants to Respond to Complaint filed November 6, 2019. After review, the Court finds the

motion well taken. Therefore, the motion is hereby granted. Defendant should answer or

otherwise respond to Plaintiff’s Complaint on or before Monday, December 9, 2019.



DATED: _______________________                        ____________________________
                                                        Judge Pamela Barker




                                               3
       Case: 1:19-cv-02062-PAB Doc #: 6 Filed: 11/06/19 4 of 4. PageID #: 25




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing, Stipulation of Settlement and Joint Motion to Extend Time for

Defendants to Respond to Complaint, was filed electronically on November 6, 2019 using the

Court’s electronic filing system and all parties of record will be served via the Court’s ECF

process. Undersigned counsel will also serve a copy of the foregoing via electronic mail on the

same date upon the following:

                                        Neil Siegel, Esq.
                                24400 Chagrin Boulevard, Suite 300
                                     Beachwood, Ohio 44122
                                       Neil@neilsiegel.com

 Attorney for Defendants, Xtra Helping Hands Healthcare Provider, Inc. and Dreamer Sanders




                                                     /s/ Mason Pesek___________
                                                     One of the Attorneys for Plaintiff,
                                                     Sharon Wilson




                                                 4
